

114 S2154 IS: Elimination of Double Subsidies for the Hardrock Mining Industry Act of 2015
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2154IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the percentage depletion allowance for certain
			 hardrock mines.
	
 1.Short titleThis Act may be cited as the Elimination of Double Subsidies for the Hardrock Mining Industry Act of 2015.
		2.Repeal of percentage
			 depletion allowance for certain hardrock mines
			(a)In
 generalSection 613(a) of the Internal Revenue Code of 1986 is amended by inserting (other than hardrock mines located on lands subject to the general mining laws or on land patented under the general mining laws) after In the case of the mines.
			(b)General mining
 laws definedSection 613 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(f)General mining
 lawsFor purposes of subsection (a), the term general mining laws means those Acts which generally comprise chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the United States Code..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
			